The testimony tended to show that the plaintiff was employed by the defendant to feed and operate a cigarette packing machine and that she was required to "keep it clean and brush it off at 4 o'clock and keep it clean from cigarettes." The plaintiff testified that she was never told to stop the machine or how to stop it when it became necessary to clean it. That in attempting to clean the machine while in motion a cup on the machine hit her hand and knocked it in the machine, cutting off the end of her right index finger.
Issues of negligence, contributory negligence, assumption of risk and damages were submitted to the jury and answered in favor of plaintiff.
From judgment of the court upon the verdict the defendant appealed.
The record presents issues of fact only. These issues were submitted to the jury upon a correct charge to which no exception was taken. A perusal of the case convinces us that no error was committed in the trial, and the judgment is affirmed.
No error.